Citation Nr: 0106183
Decision Date: 02/06/01	Archive Date: 03/12/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420
	
DOCKET NO.  95-35 267	)	DATE FEB 6, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and/or a post-traumatic stress disorder.

2.  Entitlement to a compensable evaluation for the residuals of fracture of the middle and ring fingers of the left (minor) hand. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


REMAND

The veteran served on active duty from May 1965 to February 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 1994 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

In May 1966, during the veteran's period of active military service, he sustained a laceration with fracture of the distal phalanx of the 3rd and 4th digits of his left hand.  It does not appear, based on a review of the record, that the veteran has yet been afforded a VA examination in order to more accurately determine the current severity of that disability.  Moreover, while on various occasions subsequent to his discharge, the veteran has received diagnoses of paranoid and/or undifferentiated schizophrenia, as well as a bipolar disorder, and anxiety neurosis, he has yet to undergo a VA psychiatric examination for compensation purposes.  

The Board notes that, during the pendency of the veteran's appeal, there has been a significant change in the law.  More specifically, on November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000, Public L. No. 106-475, 114 Stat. 2096 (2000).  Among other things, this law eliminates the concept of a well-grounded claim, redefines the obligations of the VA with respect to the duty to assist, and supersedes the decision of the United States Court of Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub. nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held that the VA cannot assist in the development of a claim that is not well grounded.  This change in the law is applicable to all claims filed on or after the date of enactment of the Veterans Claims Assistance Act of 2000, or filed before the date of enactment and not yet finalized of that date. Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096,___(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In an application dated in May 1994, the veteran indicated that he was seeking service connection for a post-traumatic stress disorder based on incidents that occurred on October 31, 1980, & 1966 & 1968 in Nam.  The veteran thereafter submitted statements providing details regarding the post-service 1980 incident, but he has not provided any information regarding stressful events which occurred in 1966 or 1968.

In light of the aforementioned, and as a result of the change in the law brought about by the Veterans Claims Assistance Act of 2000, a remand in this case is required for compliance with the notice and duty to assist provisions in the new law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___(2000) (to be codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  In addition, because the VA RO has not yet considered whether any additional notification or development action is required under the Veterans Claims Assistance Act of 2000, it would be potentially prejudicial to the appellant if the Board were to proceed to issue a decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24th, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  For these reasons, a remand is required.  Accordingly, the case is REMANDED for the following:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 1994, the date of the most recent treatment of record, should be obtained and incorporated in the claims folder.  The veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  

2.  As regards the veteran's claim for service connection for a post-traumatic stress disorder, the RO should once again request the veteran to provide detailed information regarding any stressful incidents which occurred during his period of verified active military service from May 1965 to February 1969.  If the veteran provides such information, the RO should determine whether information regarding the claimed incident(s) should be sent to the U.S. Armed Services Center for Research of Unit Records (USASCRUR) located at 7798 Cissna Road, Springfield, Virginia  22150-3109, in order that they might provide any information which could corroborate the veteran's alleged stressors.  

3.  Following the above, the RO should make a specific determination based upon the complete record with respect to whether the veteran was exposed to a stressor or stressors in service, and, if so, the nature of the specific stressor or stressors.  Should the RO determine that the record establishes the existence of a stressor or stressors, the RO should specify which stressor or stressors in service it has determined are established by the record.  In reaching this determination, the RO should address any credibility questions raised by the evidence.  

4.  The RO should then arrange for the veteran to be examined by a VA psychiatrist.  The RO should specify for the examiner the stressor or stressors which it has determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether exposure to a stressor in service has resulted in current psychiatric symptoms, and whether the diagnostic criteria to support a diagnosis of post-traumatic stress disorder have been satisfied.  The examination report should reflect a review of pertinent material in the claims folder.  The examiner should integrate the previous psychiatric findings and diagnoses with current findings to obtain an accurate picture of the nature of the veteran's psychiatric status.  The examiner should, additionally, comment explicitly upon whether the events claimed by the veteran as a stressor or stressors, and confirmed by the RO, are of a quality required to produce post-traumatic stress disorder.  If so, the examiner should also comment explicitly on whether there is a link between such a stressor or stressors and claimed post-traumatic stress disorder.  The report of the examination should include a complete rationale for all opinions expressed, and the claims folder should be made available to the examiner prior to the examination.  Should it be determined that the veteran does not, in fact, suffer from a post-traumatic stress disorder, but rather from some other chronic acquired psychiatric disability, a specific opinion is requested as to whether that chronic psychiatric disability began during the veterans military service or is as likely as not the result of some incident or incidents of the veteran's period of active military service.  

5.  Regarding the claim for an increased rating for the service-connected residuals of fracture of the middle and ring fingers of the left hand, the veteran should be afforded a VA orthopedic examination in order to more accurately determine the current severity of that particular disability.  All pertinent symptomatology and findings should be reported in detail.  To that end, the examiner should report medical complaints, symptoms, and clinical findings, to include pain on use, and functional limitation, if any, caused by the veteran's service-connected fractures of the middle and ring fingers.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  All such information and opinions, when obtained, should be made a part of the veteran's claims folder.  The claims file and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to conduction and completion of the examination.  

6.  The RO should then review the claims file and ensure that all notification and development actions required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, are completed.  In particular, the RO should ensure that the new notification requirements and development procedures contained in Sections 3 and 4 of the Act (to be codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107, are fully complied with and satisfied.  For further guidance on the processing of this case in light of the changes in the law, the RO should refer to VBA Fast Letters 00-87 (November 17, 2000) and 00-92 (December 13, 2000), as well as any pertinent formal or informal guidance that is subsequently provided by the Department, including, among other things, final regulations and General Counsel precedent opinions.  Any binding and pertinent court decisions that are subsequently issued should also be considered.  If the benefit sought on appeal remains denied, the appellant and the appellant's representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until so notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).
